Exhibit 10.1
(LOGO) [y77091y7709101.gif]
March 24, 2009                 
PERSONAL & CONFIDENTIAL
Ms. Kelli Turner
[Address omitted]
Dear Kelli:
     This letter agreement (the “Agreement”) sets forth the terms and conditions
of your employment with Martha Stewart Living Omnimedia, Inc. (the “Company”).

1.   Duties and Responsibilities

(a) You will serve as EVP, Chief Financial Officer of the Company. In this
capacity, you will perform such duties consistent with your position and such
other executive duties customary to your office and as are reasonably necessary
to the operations of the Company or as may be reasonably assigned to you by the
Company’s principal executive officer or the Board of Directors (the “Board”).
You will: (i) devote all of your business time and attention, your best efforts,
and all of your skill and ability to promote the interests of the Company;
(ii) carry out your duties in a diligent, competent, faithful and professional
manner; (iii) work with other employees of the Company in a competent and
professional manner; (iv) generally promote the interests of the Company and
(v) comply with all the Company’s policies as in effect from time to time. You
will report to the Company’s principal executive officer.
(b) During the term of your employment, you agree to obtain the prior written
approval of the person to whom you report prior to accepting any appointments of
any kind (including but not limited to appointments to boards of directors) with
any third parties other than the Company; provided, however, you will be
permitted to remain on the board of directors of any charitable organization for
which you now serve. It is understood that if approved, any such appointment,
and your activities thereunder, must not constitute a violation of any provision
of this Agreement.

2.   Term       Your employment with the Company will be for a term of two
(2) years, commencing on March 31, 2009 and ending on the close of business on
March 31, 2011, unless terminated earlier pursuant to the provisions of
paragraph 5 below (the “Term”). In the

MARTHA STEWART LIVING OMNIMEDIA
11 West 42nd Street, 25th Floor, New York, NY 10036 phone 212 827 8000 web
marthastewart.com

 



--------------------------------------------------------------------------------



 



(LOGO) [y77091y7709101.gif]
event either party wishes to commence negotiations for a new employment
arrangement that would become effective following the Term, that party will
inform the other party at least six months prior to the end of the Term. This
Agreement will not be deemed to be extended or renewed beyond April 6, 2011
unless the parties enter into a written agreement specifically extending this
Agreement. In the absence of such an agreement, if your employment continues
beyond the Term, such employment will be terminable at will.

3.   Compensation

  (a)   The Company shall pay you a base salary at the annual rate of not less
than $375,000 per annum, payable in accordance with the Company’s normal payroll
practices.     (b)   In addition to your base salary, you will be eligible to
receive an annual bonus with a target of 100% of your annual base salary based
upon, among other criteria, the Company’s assessment of your performance and the
overall financial performance of the Company. Such bonus, if any, will be paid
concurrently with bonuses paid to other executives of the Company. Any such
bonus deemed payable for 2009 will not be pro-rated and will be based primarily
on the Company’s assessment of your individual performance. In order to be
eligible to receive any bonus, you must be employed on, and not have given or
received notice of termination prior to, the day of the bonus payment.     (c)  
You will receive an option to acquire 180,000 shares, and 40,000 PRSUs, which
equity will be issued and priced on the first business day of the calendar month
following your start date in accordance with the Company’s policy on equity
issuances. The grant and exercise of these stock options and PRSUs will be made
subject to the provisions of the Company’s Omnibus Stock and Option Compensation
Plan.

4.   Benefits       You will be eligible to participate in all health, dental,
disability, life insurance plans and programs, retirement plans and other fringe
benefits made available by the Company for the benefit of the Company’s
employees generally, subject, however, to the terms and conditions of such
benefit plans as in effect from time to time.

5.   Termination

  (a)   The Company will be entitled to discharge you immediately for cause as
defined in subparagraph (c) below, and in such event, your rights to any
unearned, non-vested or non-accrued compensation hereunder will then terminate.

 



--------------------------------------------------------------------------------



 



(LOGO) [y77091y7709101.gif]

  (b)   The Company will also be entitled to terminate you immediately without
cause. In such event, you will be eligible to continue to receive your
then-current base salary (in accordance with normal payroll practices) as
severance payments for the remainder of the Term (the “Severance Period”);
provided, however, that in the event you obtain alternate employment after the
first three (3) months of the Severance Period, any income earned by you in
respect to such employment will reduce your severance payments under this
paragraph 5(b) on a “dollar for dollar” basis. As used herein, “alternate
employment” will include full or part-time employment, consulting services,
freelance services and self-employment. In order for the Company to determine
each payment it is obligated to make to you after the first three (3) months of
the Severance Period, you will at the end of each month after the first three
(3) months of the Severance Period provide the Company in writing the
compensation from sources other than the Company that you earned during the
preceding month, together with copies of any invoices issued by you for your
services, any checks you received from such employment and any other evidence in
your possession reflecting compensation you earned. In addition, upon request
from the Company, you agree to provide the Company with other written
verification (earnings stubs, tax returns, new employer verification) of the
compensation you receive or are entitled to receive after the first three
(3) months of the Severance Period. In addition, in the event you are terminated
by the Company without cause, you will be entitled to a pro-rated bonus for the
year of termination (calculated at the end of the fiscal year and then pro rated
through the date of termination), provided that applicable performance targets
have been met and bonuses are paid generally to similarly situated executives at
the Company. Any such bonus payment will be paid in a lump sum at the time the
Company pays other bonuses, subject to Section 15 hereof (if applicable). The
making of any payments under this paragraph 5(b) is conditioned upon you signing
and not revoking the Company’s standard form of separation agreement and general
release. Such severance is deemed to be in lieu of any other entitlements to
severance, salary bridging or other similar benefits upon termination that may
be made available to employees in accordance with the Company’s policies.    
(c)   For purposes of this Agreement, “cause” shall mean that the Board has made
a good faith determination, after providing you with reasonably detailed written
notice and a reasonable opportunity to be heard on the issues at a Board
meeting, that any of the following has occurred:

  (i)   the willful and continued failure by you to substantially perform your
material duties to the Company (other than due to mental or physical disability)
after written notice specifying such failure and the manner in which you may
rectify such failure in the future;

 



--------------------------------------------------------------------------------



 



(LOGO) [y77091y7709101.gif]

  (ii)   you have engaged in willful, intentional misconduct that has resulted
in material damage to the Company’s business or reputation;     (iii)   you have
been convicted of a felony; or     (iv)   you have engaged in fraud against the
Company or misappropriated Company property (other than incidental property).

For purposes of this Agreement, no act or failure by you shall be considered
“willful” if such act is done by you in the good faith belief that such act is
or was in the best interests of the Company or one or more of its businesses.
Nothing in this Section 5(c) shall be construed to prevent you from contesting
the Board’s determination that cause exists.

  (d)   In the event you are unable to perform your duties hereunder by virtue
of illness or physical or mental incapacity or disability (from any cause or
causes whatsoever) in substantially the manner and to the extent required
hereunder prior to the commencement of such disability (all such causes being
herein referred to as “disability”) and you fail to perform such duties for
periods aggregating 120 days, whether or not continuous, in any continuous
period of 365 days, the Company will have the right to terminate your employment
hereunder as at the end of any calendar month upon 30 days’ prior written notice
to you. In case of your death, your employment hereunder will terminate as of
the date of death.

6.   Non-Competition, Non-Solicitation; Non-Disparagement and Confidentiality
Obligations

  (a)   You agree that your services hereunder are of a special, unique,
extraordinary and intellectual character, and your position with the Company
places you in a position of confidence and trust with the Company. You further
acknowledge that the rendering of services to the Company necessarily requires
the disclosure of confidential information and trade secrets of the Company. You
consequently agree that it is reasonable and necessary for the protection of the
goodwill and business of the Company that you make the covenants contained
herein; and accordingly, you agree that during your employment with the Company
and during any Tail Period (as defined below), you shall not engage in or become
associated with a Competitive Activity (as defined below). A “Competitive
Activity” shall mean any business which designs, manufactures, licenses, sells
or develops products based on or related to either lifestyle-based content aimed
primarily at adult female audiences (e.g., Oprah Magazine, iVillage, Better
Homes and Garden) or a national celebrity or designer (e.g., Calvin Klein, Ralph
Lauren, Oprah Winfrey) in a similar product line as offered or marketed by the
Company during

 



--------------------------------------------------------------------------------



 



(LOGO) [y77091y7709101.gif]
the Term. By way of example, home goods, linens, furniture or carpet for a
designer or lifestyle brand would be a Competitive Activity as of the date
hereof, whereas fashion would not be a Competitive Activity unless or until the
Company pursues fashion products during the Term. You shall be deemed to be
“engaged in or associated with a Competitive Activity” if you are or become an
owner, employee, officer, director, independent contractor, agent, partner,
advisor, or render personal services in any other capacity, with or for any
individual, partnership, corporation or other organization (collectively, an
“Enterprise”) that is engaged in a Competitive Activity, provided, however, that
you shall not be prohibited from (a) owning less than five percent of the stock
in any publicly traded Enterprise engaging in a Competitive Activity, or
(b) being an employee, independent contractor or otherwise providing services to
an Enterprise that is engaged in a Competitive Activity so long as your services
relate to (x) an aspect or endeavor of such Enterprise that is distinct from,
and unrelated to, and you have no influence or control over, such Enterprise’s
pursuit of a Competitive Activity or (y) the overall operation or management of
the Enterprise (or any portion thereof) provided that the Competitive Activity
is not the primary component of such Enterprise (or portion thereof). “Tail
Period” shall mean the period, if any, commencing on the date that your
employment with the Company terminates, regardless of the reason for such
termination, and ending on the twelve-month anniversary of such date. You agree
to provide notice of the restrictions on your Competitive Activity to any
Enterprise with which you have or contemplate having a business or employment
relationship.

  (b)   You agree that during your employment and for a twenty-four month period
thereafter you will not: (i) solicit for employment opportunities or employ any
employees of Martha Stewart or the Company; (ii) solicit or induce any employee
of Martha Stewart or the Company to terminate, alter or lessen that person’s
affiliation with Martha Stewart or the Company; or (iii) solicit any employee,
customer or other person with an employment or business relationship with the
Company or any of its affiliated companies to terminate, curtail or otherwise
limit such employment or business relationship; provided, however, it will not
be deemed a breach of this provision to solicit your then-current assistant. You
also agree that during and after your employment, you will not solicit or induce
any person or entity that is a party to an agreement with Martha Stewart or the
Company to violate any such agreement. You acknowledge and agree that this
paragraph is reasonable and necessary to protect the Company’s legitimate
business interests.     (c)   In the course of your employment with the Company,
you will acquire and have access to confidential or proprietary information
about the Company, including but not limited to, trade secrets, methods, service
models, marketing campaigns, advertising, financial information and records,
customer contacts, creative policies and ideas, subscription lists, editorial
policies, and information about or

 



--------------------------------------------------------------------------------



 



(LOGO) [y77091y7709101.gif]
received from advertisers, customers and other companies with which the Company
does business. The foregoing shall be collectively referred to as “Confidential
Information.” You are aware that the Confidential Information is not readily
available to the public and accordingly, you agree that you will not at any time
(whether during the Term or after termination of this Agreement), disclose to
anyone (other than your counsel in the course of a dispute arising from the
alleged disclosure of Confidential Information or as required by law) any
Confidential Information, or utilize such Confidential Information for your own
benefit, or for the benefit of third parties. You agree that the foregoing
restrictions shall apply whether or not any such information is marked
“confidential” and regardless of the form of the information. The term
“Confidential Information” does not include information which (i) is or becomes
generally available to the public other than by breach of this provision or
(ii) you learn from a third party who is not under an obligation of confidence
to the Company. In the event that you become legally required to disclose any
Confidential Information, you will provide the Company with prompt notice
thereof so that the Company may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this paragraph 6(c) to
permit a particular disclosure. In the event that such protective order or other
remedy is not obtained, or that the Company waives compliance with the
provisions of this paragraph 6(c) to permit a particular disclosure, you will
furnish only that portion of the Confidential Information which you are legally
required to disclose and, at the Company’s expense, will cooperate with the
efforts of the Company to obtain a protective order or other reliable assurance
that confidential treatment will be accorded the Confidential Information. You
further agree that all memoranda, disks, files, notes, records or other
documents, whether in electronic form or hard copy (collectively, the
“Material”) compiled by you or made available to you during your employment with
the Company (whether or not the Material constitutes or contains Confidential
Information), and in connection with the performance of your duties hereunder,
shall be the property of the Company and shall be delivered to the Company on
the termination of your employment with the Company or at any other time upon
request. Except in connection with your employment with the Company, you agree
that you will not make or retain copies or excerpts of the Material.

  (d)   During your employment with the Company, and thereafter you shall not,
directly or indirectly, make or publish any disparaging statements (whether
written or oral) regarding the Company or any of its affiliated companies or
businesses, or the affiliates, directors, officers, agents, principal
stockholders or customers of any of them You shall not author, co-author, or
assist in the production or authorship of any story, book, show, script or other
work about the Company or Martha Stewart without the Company’s prior review of
such work and the Company’s written consent as to the production and content
thereof.

 



--------------------------------------------------------------------------------



 



(LOGO) [y77091y7709101.gif]

  (e)   If you commit a breach or the Company has reasonable grounds to believe
that you are about to commit a breach, of any of the provisions of clauses (a),
(b), (c) or (d) above, the Company shall have the right to have the provisions
of this Agreement specifically enforced by any court having equity jurisdiction
without being required to post bond or other security and without having to
prove the inadequacy of the available remedies at law, it being acknowledged and
agreed that any such breach or threatened breach will cause irreparable injury
to the Company and that money damages will not provide an adequate remedy to the
Company. In addition, the Company may also take all such other actions and
remedies available to it under law or in equity and shall be entitled to such
damages as it can show it has sustained by reason of such breach.     (f)   The
parties acknowledge that the type and periods of restriction imposed in the
provisions of clauses (a), (b), (c) and (d) above are fair and reasonable and
are reasonably required for the protection of the Company and the goodwill
associated with the business of the Company. If any of the covenants in clauses
(a), (b), (c) or (d) above, or any part thereof, is hereafter construed to be
invalid or unenforceable, the same shall not affect the remainder of the
covenant or covenants, which shall be given full effect, without regard to the
invalid portions. If any of the covenants contained in clauses (a), (b), (c) or
(d), or any part thereof, is held to be unenforceable because of the duration of
such provision or the area covered thereby, the parties agree that the court
making such determination shall have the power to reduce the duration and/or
areas of such provision and, in its reduced form, said provision shall then be
enforceable. The parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained in clauses (a), (b), (c) and (d) above upon the
courts of any state within the geographical scope of such covenants. In the
event that the courts of any one or more of such states shall hold such
covenants wholly unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties hereto that such determination not
bar or in any way affect the Company’s right to the relief provided above in the
courts of any other states within the geographical scope of such covenants, as
to breaches of such covenants in such other respective jurisdictions, the above
covenants as they relate to each state being, for this purpose, severable into
diverse and independent covenants.

7.   Work For Hire       As an Company employee, you will be part of a team of
highly talented individuals, whose creative contributions are an integral part
of the Company’s success as a company. Accordingly, you acknowledge and agree
that the Company has specially ordered and commissioned any and all results and
proceeds of your services hereunder (the “Works”) as works-made-for-hire under
the United States Copyright Act and all similar laws throughout the world (the
“Act”), and that the Company shall be deemed as the sole author and owner of all
right, title and interest in the Works in any and all languages,

 



--------------------------------------------------------------------------------



 



(LOGO) [y77091y7709101.gif]
formats and media, whether now known or hereafter created, throughout the world
in perpetuity (the “Rights”). If the Works, or any part of the Works are not
deemed works-made-for-hire under the Act, you hereby irrevocably grant and
assign the Rights exclusively to the Company. You hereby waive any so-called
moral rights of authors and other similar rights in connection with the Works.
You acknowledge and agree that the Company is not under any obligation to use
the Works, and may exploit, reproduce, distribute, make derivative works of,
alter or edit the Works or combine the Works with other materials, in any media
whether now known or hereafter created throughout the world, in the Company’s
sole discretion, free of any obligation to you whatsoever, financial or
otherwise. You hereby waive the right to seek or obtain any injunctive or other
equitable relief in connection with the Company’s exploitation of the Works and
any Rights therein. You agree that upon any termination of your employment, you
will immediately turn over any and all of the Works in your possession to the
Company. You irrevocably grant to the Company the perpetual right to use and
authorize others to use your name, biographical information, photograph and
likeness in connection with any use of the Works and/or in connection with your
employment with the Company. You represent and warrant that you have the right
to perform your services for the Company and to grant the Rights in the Works to
the Company; the Works will be original with you; and neither the Works, nor the
Company’s exercise of any of the Rights, shall violate or otherwise conflict
with the rights of any person or entity.

8.   Assignment       This Agreement may not be transferred, assigned, pledged
or hypothecated by any party hereto, other than by operation of law; provided,
however, that Company shall be permitted to assign this Agreement to an
affiliate in connection with a reorganization of the Company’s business or
assets for tax or financial planning purposes. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, successors and assigns.   9.   Modification  
    This Agreement may not be orally canceled, changed, modified or amended, and
no cancellation, change, modification or amendment shall be effective or
binding, unless in writing and signed by the parties to this Agreement.   10.  
Severability; Survival       In the event any provision or portion of this
Agreement is determined to be invalid or unenforceable for any reason, in whole
or in part, the remaining provisions of this Agreement shall nevertheless be
binding upon the parties with the same effect as though the invalid or
unenforceable part had been severed and deleted. The respective rights and
obligations of the parties hereunder shall survive the termination of your
employment to the extent necessary to the intended preservation of such rights
and obligations.

 



--------------------------------------------------------------------------------



 



(LOGO) [y77091y7709101.gif]

11.   No Conflict       You represent and warrant that you are not subject to
any agreement, instrument, obligations, order, judgment or decree of any kind,
or any other restrictive agreement or obligation of any character, which would
prevent you from entering into this Agreement or which would be breached by you
upon the performance of your duties pursuant to this Agreement.   12.  
Governing Law       This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within New York.   13.   Entire Agreement      
Except as provided herein, this Agreement constitutes the complete agreement
between you and the Company and supersedes all prior agreements relating to the
subject matter hereof.   14.   Withholding       The Company may withhold from
any amounts payable under this Agreement such federal, state or local taxes as
shall be required to be withheld pursuant to any applicable law or regulation.  
15.   Section 409A       Notwithstanding anything herein to the contrary:

   (a)   As determined by the Company, to the extent any provision herein
constitutes a “nonqualified deferred compensation plan” under Section 409A(d)(l)
of the Internal Revenue Code of 1986, as amended (the “Code”), which provides
benefits to you upon your “separation from service” under Section
409A(a)(2)(A)(i) of the Code, and you are a “specified employee” under Section
409A(a)(2)(B)(i) of the Code, then any such payment to you shall not commence
prior to the date that is six (6) months after the date of your separation from
service and any amounts withheld during such six-month period shall be paid once
benefits commence. The right to a series of installment payments hereunder is
treated as a right to a series of separate payments.      (b)   The provisions
herein, and plans and arrangements referenced hereunder, are intended to comply
with the applicable requirements of Section 409A of the Code

 



--------------------------------------------------------------------------------



 



(LOGO) [y77091y7709101.gif]
and shall be limited, construed and interpreted in accordance with such intent.
To the extent that any payment or benefit described hereunder is subject to
Section 409A of the Code, it is intended that it shall be paid in a manner that
will comply with Section 409A of the Code, including any guidance issued by the
Secretary of the Treasury and the Internal Revenue Service with respect thereto.
Notwithstanding anything herein to the contrary, any provision hereunder that is
inconsistent with Section 409A of the Code shall be deemed to be amended to
comply with Section 409A of the Code and to the extent such provision cannot be
amended to comply therewith, such provision shall be null and void.

  (c)   You are entitled to certain taxable reimbursements and/or in-kind
benefits for the specified period set forth hereunder (except if no specified
period is set forth or otherwise evidenced or intended hereunder the specified
period shall be the term of employment). The amount of expenses eligible for
reimbursement, and/or in-kind benefits provided, during your taxable year shall
not affect the expenses eligible for reimbursement, and/or in-kind benefits to
be provided, in any other taxable year.     (d)   No acceleration of any
payment, including payments made during the Severance Period, shall be permitted
if such acceleration would result in you being taxed under Section 409A of the
Code.

16.   Counterparts       This Agreement may be executed in counterparts, all of
which taken together shall constitute one instrument.

         If you agree with these terms, please sign the copy attached and return
it to me, constituting it our agreement.

            Best regards,

Martha Stewart Living Omnimedia, Inc.
      By:   /s/ Charles A. Koppelman         Name:           Title:        

     
Accepted and Agreed:
   
 
   
/s/ Kelli Turner
 
   

 